DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 8 is objected to because of the following informalities:  in the last line, “a an edge” should be corrected.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  in the last line, “holes in a center” should be - - at least one of the holes is in a center - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 16-17, on the face of the claim, it is unclear if “size” is referring to diameter, radius, or depth. The specification discloses, “The pressing hole 2 may have a size, e.g. a diameter, of 50 pm or less.” It is the same for the specification phrase, “The suction hole 113 may have a size of (e.g. a diameter of), in detail, 0.5 mm, for example between 0.4 mm and 0.6 mm.” The clause “e.g. a diameter [of]” raises doubt as to the identification of the limitation “size” since “e.g.” is added to the disclosure. The phrase "for example" or “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 is rejected since it is a “Use Claim” per MPEP 2173.05(q). There is no method step beyond using claimed structure. There is no claim, for instance, to “handling a semiconductor chip through the gas [etc].”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, 10-13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (US 2012/0031147) (“Arai”).

    PNG
    media_image1.png
    818
    992
    media_image1.png
    Greyscale

Claim 1: an adsorption unit (FIG. 3, 4) defining a plurality of pressing holes in the adsorption unit, the plurality of pressing holes configured to eject gas (43), and defining a plurality of suction holes in the adsorption unit, the plurality of suction holes configured to suction the gas and to handle a semiconductor chip through the gas (48; 47 in the top view of FIG. 3 should be 48 or 47/48), wherein at least one of the suction holes is adjacent to at least one of an apex of the adsorption unit or an edge of the adsorption unit (48; an edge of the adsorption unit);
Claim 2: a pressing unit connected to the pressing holes, the pressing unit configured to deliver the gas; a suction unit connected to the suction holes, the suction unit configured to suction the gas (paragraph [0107], “The air floatation mechanism, the suction mechanism (vacuum suction mechanism), and the like are omitted from this drawing.”);
Claim 4: wherein the adsorption unit includes a first adsorption region and a second adsorption region surrounding the first adsorption region, and the plurality of suction holes include a first suction hole in the first adsorption region and adjacent to an edge of the first adsorption region, and a second suction hole in the second adsorption region and adjacent to an edge of the second adsorption region (FIG. 3);
Claim 8: wherein at least one of the suction holes is adjacent to an apex of the adsorption unit (48 on top is adjacent to an apex of the adsorption unit since it is adjacent to area with the apex with all the 43’s, or the big circle around 43’s, inside from the 48’s is the apex area), and at least one other of the suction holes is adjacent to a an [sic] edge of the adsorption unit (48 on left in FIG. 3);
Claim 10: wherein the adsorption unit corresponds to a table (“a planar support 46” is a table);
Claim 11: a pressing unit tube connecting the pressing unit to at least one of the pressing holes (44);
Claim 12: a suction unit tube connecting the suction unit to at least one of the suction holes (the tube for D3/48 is 47);
Claim 13: wherein the apex of the adsorption unit corresponds to a sharp corner of the adsorption unit (FIG. 3);
Claim 18: an adsorption table (FIG. 3, 4) defining a plurality of pressing holes within the adsorption table, the plurality of pressing holes configured to eject gas (43), and defining a plurality of suction holes in the adsorption table, the plurality of suction holes configured to suction the gas and to handle a semiconductor chip through the gas (48; 47 in the top view of FIG. 3 should be 48 or 47/48), wherein at least one of the suction holes is adjacent to at least one of a corner of the adsorption table or an edge of the adsorption table (48; an edge of the adsorption unit);
Claim 19: wherein at least one of (A) the plurality of suction holes are symmetrically arranged in the adsorption table, or (B) the plurality of pressing holes are symmetrically arranged in the adsorption table (FIG. 3);
Claim 20: using an adsorption unit (FIG. 3, 4) surrounding a plurality of pressing holes configured to eject gas (43) and a plurality of suction holes configured to suction the gas and to handle a semiconductor chip through the gas (48; 47 in the top view of FIG. 3 should be 48 or 47/48), the adsorption unit configured to suction the gas from the suction holes at the same time as the gas is ejected from the pressing holes (FIG. 3),
wherein at least one of the suction holes is in a location adjacent to at least one of an apex of the adsorption unit or an edge of the adsorption unit (48; an edge of the adsorption unit).

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yassour et al. (US 7,604,439) (“Yassour439”).
Claim 1: an adsorption unit (Fig. 3, 302) defining a plurality of pressing holes in the adsorption unit, the plurality of pressing holes configured to eject gas (318), and defining a plurality of suction holes in the adsorption unit, the plurality of suction holes configured to suction the gas and to handle a semiconductor chip through the gas (316), wherein at least one of the suction holes is adjacent to at least one of an apex of the adsorption unit or an edge of the adsorption unit (316 is directed to the apex, or center in Fig. 3);
Claim 9: wherein at least one of the suction holes [is] in a center of the adsorption unit (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Yassour et al. (US 2006/0054774) (“Yassour774”). Arai discloses all the limitations of the claims as discussed above.
Arai does not directly show:
Claim 3: wherein a sum of cross-sectional areas of the plurality of suction holes is greater than a sum of cross-sectional areas of the plurality of pressing holes.
Yassour774 shows a similar device having:
Claim 3: wherein a sum of cross-sectional areas of the plurality of suction holes is greater than a sum of cross-sectional areas of the plurality of pressing holes (paragraph [0186], “the area occupied by the pressure is much smaller than the area occupied by the vacuum”);
for the purpose of decreasing the deformation of the conveyed object so that it does not suffer access strain and/or break (paragraph [0185]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Arai as taught by Yassour774 and include Yassour774’s similar device having:
Claim 3: wherein a sum of cross-sectional areas of the plurality of suction holes is greater than a sum of cross-sectional areas of the plurality of pressing holes;
for the purpose of decreasing the deformation of the conveyed object so that it does not suffer access strain and/or break.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Tsunoda et al. (US 2015/0336751) (“Tsunoda”). Arai discloses all the limitations of the claims as discussed above.
Arai does not directly show:
Claim 16: wherein at least one of the pressing holes has a size of 50 [microns; 0.050 mm] or less.
Tsunoda shows a similar device having:
Claim 16: wherein at least one of the pressing holes has a size of 50 [microns; 0.050 mm] or less (paragraph [0041], “The orifice 3c is a micropore of approximately 0.03-0.05 mm as a throttle hole”);
for the purpose of providing rigidity to the conveyed object so that it does not suffer access strain and/or break (paragraph [0041]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Arai as taught by Tsunoda and include Tsunoda’s similar device having:
Claim 16: wherein at least one of the pressing holes has a size of 50 [microns; 0.050 mm] or less;
for the purpose of providing rigidity to the conveyed object so that it does not suffer access strain and/or break.

 Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of S. Wallin et al. (US 3,231,165) (“Wallin”). Arai discloses all the limitations of the claims as discussed above.
Arai does not directly show:
Claim 14: wherein the apex of the adsorption unit corresponds to a beveled corner of the adsorption unit;
Claim 15: wherein the apex of the adsorption unit corresponds to a chamfered corner of the adsorption unit.
Wallin shows a similar device having:
Claim 14: wherein the apex of the adsorption unit corresponds to a beveled corner of the adsorption unit (column 3, lines 48-53; rounded);
Claim 15: wherein the apex of the adsorption unit corresponds to a chamfered corner of the adsorption unit (column 3, lines 48-53; chamfered);
for the purpose of preventing air disturbances in the air flow to securely convey an object (column 3, lines 48-53). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Arai as taught by Wallin and include Wallin’s similar device having:
Claim 14: wherein the apex of the adsorption unit corresponds to a beveled corner of the adsorption unit;
Claim 15: wherein the apex of the adsorption unit corresponds to a chamfered corner of the adsorption unit;
for the purpose of preventing air disturbances in the air flow to securely convey an object.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yassour439. Yassour439 discloses all the limitations of the claims as discussed above.
Yassour439 does not directly show:
Claim 5: wherein the adsorption unit has a shape of a polygon when viewed in plan view;
Claim 6: wherein the adsorption unit has a shape of a triangle when viewed in plan view;
Claim 7: wherein the adsorption unit has a shape of a pentagon when viewed in plan view.
It has been shown that changes in shape of structures is within the skill of one of ordinary skill in the art (MPEP 2144.04(IV)(B)). This is for the purpose of holding different objects with different shape profiles with a symmetrical airflow from an absorption unit with a similar shape to the different objects. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yassour439’s device that has:
Claim 5: wherein the adsorption unit has a shape of a polygon when viewed in plan view;
Claim 6: wherein the adsorption unit has a shape of a triangle when viewed in plan view;
Claim 7: wherein the adsorption unit has a shape of a pentagon when viewed in plan view;
for the purpose of holding different objects with different shape profiles with a symmetrical airflow from an absorption unit with a similar shape to the different objects.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Cloots et al. (US 2018/0229517) (“Cloots”). Arai discloses all the limitations of the claims as discussed above.
Arai does not directly show:
Claim 17: wherein at least one of the suction holes has a size of between 0.4 mm and 0.6 mm.
Cloots shows a similar device having:
Claim 17: wherein at least one of the suction holes has a size of between 0.4 mm and 0.6 mm (paragraph [0079]);
for the purpose of creating uniform vacuum pressure across the adsorption unit for more efficient vacuum suction to reduce operation power requirements (paragraph [0079]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Arai as taught by Cloots and include Cloots’s similar device having:
Claim 17: wherein at least one of the suction holes has a size of between 0.4 mm and 0.6 mm;
for the purpose of creating uniform vacuum pressure across the adsorption unit for more efficient vacuum suction to reduce operation power requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6781684 to Ekhoff discloses pressing and suction holes 18 and 20/22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652